EXHIBIT 10.22 RECEIVABLES PURCHASE AGREEMENT   THIS AGREEMENT is dated
the                                                           2002,   BETWEEN:  
  (1) JOHN DEERE FINANCE S.A., a joint stock company with its principal office
located at 5, Rue Eugène Ruppert, BP 1685 in L-1016, Luxembourg (the
"Purchaser"): and





(2) JOHN DEERE LIMITED, a company registered in Scotland having its registered
office at 30-31 Queen Street, Edinburgh EH2 1JX and with its principal office
located at Langar, Nottingham, NG13 9HT, United Kingdom (the "Seller")   IT IS
HEREBY AGREED:     1. Offer for Sale     1.1 The Seller offers for sale to the
Purchaser on the terms and conditions of this Agreement all Receivables existing
at the Commencement Date and all Receivables arising after the Commencement Date
until notice of termination in accordance with Clause 16 is given or received by
the Seller.





1.2 Subject to Clause 1.4, all of the Seller's right, title and interest to and
in each Receivable shall automatically vest in the Purchaser by way of
assignment and sale whether or not yet entered in the Seller's accounting
records as being due to the Seller on the Commencement Date or, where it comes
into existence on a later date, on that date.





1.3 The Seller shall send to the Purchaser a Notification Schedule specifying
the relevant Receivables on or as soon as reasonably practicable after the
Commencement Date or, as the case may be, as soon as reasonably practicable
after the end of each Period.





1.4 The Purchaser is entitled at any time and from time to time by giving notice
by electronic means only to the Seller to state that it will no longer purchase
any Receivables relating to one or more Debtors specified in that notice and
such notice shall take immediate effect in accordance with its terms. Such
notice shall also have effect, in respect of Receivables relating to any Debtor
so specified and which have come into existence during the Period in which it is
given, of selling and assigning them back to the Seller together with the
Associated Rights relating thereto for the same purchase price as is payable by
the Purchaser for such Receivables in accordance with Clause 5 whereupon all of
the Purchaser's right, title and interest to and in each such Receivable shall
automatically vest in the Seller by way of assignment and sale whether or not
yet entered in the Purchaser's accounting records.





1.5 The Seller shall promptly, clearly and accurately record in its accounting
records that the Purchased Receivables have been assigned and sold to the
Purchaser.

Page 1 of 16



--------------------------------------------------------------------------------

2. Associated Rights       Upon a Receivable vesting in the Purchaser under
Clause 1 there shall also automatically be assigned to and vest in the Purchaser
all the Associated Rights relating thereto.     3. Formal Assignment     3.1 The
Seller shall at the request of the Purchaser and at the Seller's expense execute
a formal written assignment in a form reasonably specified by the Purchaser in
favour of the Purchaser in respect of all or any Purchased Receivables and/or
Associated Rights. If any Purchased Receivable and/or Associated Right shall
fail to vest effectively in the Purchaser in equity, the Seller shall hold such
Purchased Receivable and/or Associated Right in trust for the Purchaser.





3.2 The Seller agrees to pay, reimburse or indemnify the Purchaser on demand
against any stamp duty, and any penalties and interest arising in relation
thereto, payable in respect of the transfer of Receivables to the Purchaser.    
4. Ownership of Goods       The Seller shall promptly notify the Purchaser as to
any goods relating to a Purchased Receivable which are returned to or
repossessed by the Seller. Within five business days of receipt of such notice
the Purchaser shall be entitled to require the transfer to it of any right,
title, property or interest of the Seller in or to all or any of those goods.
Where the Purchaser requires such transfer the Seller shall deal with the
relevant goods in such manner as the Purchaser may reasonably instruct and the
Seller shall hold the relevant right, title, property and/or interest in or to
such goods in trust for the Purchaser.     5. Purchase Price     5.1 The
purchase price of each Receivable together with its Associated Rights and any
right, title, property and/or interest in or to any goods relating to that
Receivable which are transferred to the Purchaser under Clause 4 shall be the
net amount (including any VAT or other tax or duty) payable by the relevant
Debtor in respect of such Receivable as specified in the relevant Notification
Schedule less, in the case of Receivables sold on the Commencement Date, the
Doubtful Account Reserve applicable to those Receivables.





5.2 The Doubtful Account Reserve shall be the product D calculated in accordance
with the formula set out in Part 1 of the Schedule and applied to the relevant
amount.





5.3 The purchase price of all Receivables shall be payable in sterling or, where
the Receivable is payable in Euro and the parties so agree, in Euro. Where a
Receivable is payable or paid otherwise than in sterling the purchase price
shall be computed by reference to the rate of exchange ruling in London on the
Factoring Charge End Date, but for administrative convenience and for the
purpose of calculating the amount

Page 2 of 16



--------------------------------------------------------------------------------

  payable by the Purchaser in accordance with clause 5.4 the Purchaser shall
provisionally apply the rate ruling in London on the nearest practicable date
prior to that on which that Receivable is first taken into account in the
preparation of any estimate under Clause 5.5 or, if later, the relevant
Notification Schedule, making such adjustments as may thereafter be necessary.
For this purpose the Factoring Charge End Date shall be the date determined in
accordance with Clause 6.1 on which the Factoring Charge ceases to be payable in
respect of that Receivable.





5.4 The Purchaser shall pay to the Seller in cleared funds by electronic
transfer to such bank account as the Seller may notify from time to time (or by
such other means as the parties may from time to time agree) sums becoming due
and payable by the Purchaser to the Seller under this Agreement.





5.5 The Seller shall use its reasonable endeavours to send to the Purchaser on
or before the close of business on the last Tuesday in each Period, or failing
which as soon as possible thereafter, notice by electronic means only setting
out its best estimate of the following:







  (a) the aggregate purchase price for Receivables sold or to be sold to the
Purchaser during that Period;   (b) any amount applicable to those Receivables
and arising under Clause 5.3; and   (c) the aggregate amount of Credit Notes
issued or granted or to be issued or granted by the Seller during that Period
and in respect of which the Seller is likely to be obliged to make payment under
Clause 9.3.





  Such notice shall also specify the applicable Previous Period Adjustment
Amount (being the Adjustment Amount calculated under Clause 5.7 for the
immediately preceding Period).





5.6 The relevant party shall use its reasonable endeavours to pay to the other
on or before the close of business on the last day of the relevant Period, or
failing which it shall pay as soon as possible thereafter, the applicable net
amount based on the estimates prepared for that Period under Clause 5.5 and
taking into account the applicable Previous Period Adjustment Amount.





5.7 When sending a Notification Schedule to the Purchaser in respect of any
Period the Seller shall specify the applicable Adjustment Amount (being the net
difference between the estimated amounts for that Period made under Clause 5.5
and the corresponding amounts as included in that Notification Schedule).





5.8 The Purchaser shall not assume any liability, commitment or obligation of
the Seller to any Debtor or any other third party, whether absolute or
contingent, known or unknown, present or future, of any nature, kind or
description whatsoever arising from, relating to or in connection with any
contract for the sale or supply of goods or the provision of services by the
Seller and from which a Purchased Receivable arises, or is alleged to arise.

Page 3 of 16



--------------------------------------------------------------------------------

6 Factoring Charge     6.1 The Seller will pay to the Purchaser a charge (the
"Factoring Charge") on the balance outstanding from time to time of any
Purchased Receivable (that balance being determined as envisaged in Clause 11.3)
commencing on the day the Purchaser pays the purchase price for that Purchased
Receivable or an amount on account thereof as envisaged in Clause 5.6 or is
credited with having done so and until the earliest of the following:







  (a) the end of the Period next following the Period in which the Due Date of
that Purchased Receivable falls; and   (b) the outstanding balance of that
Purchased Receivable being recognised as a bad or doubtful debt.





6.2 The Factoring Charge shall be the product D calculated in accordance with
the formula set out in part 2 of the Schedule and shall be calculated daily on
such outstanding balance.





6.3 The Seller shall pay to the Purchaser in cleared funds by electronic
transfer to the Factoring Account or, pending the opening of the Factoring
Account, to such other account as the Purchaser may from time to time direct (or
by such other means as the parties may from time to time agree) the aggregate
amount of the Factoring Charges which have accrued in respect of each Period.
The Seller shall use its reasonable endeavours to make such payment on or before
the close of business on the last day of the next following Period, or failing
which as soon as possible thereafter.





6.4 The Purchaser shall be entitled:







  (a) after having consulted with the Seller and on giving not less than 60 days
written notice prior to each 31st October during the lifetime of this Agreement
and so as to take effect on the next following 1st November, to add to, delete,
increase, reduce or otherwise vary or alter in any respect all or any part of
the formula used for calculating the Factoring Charge and/or the amount or
percentage of any of the variables to be used in the operation of any such
formula: and   (b) at any time and from time to time by giving written notice on
or before the end of any Period and so as to take effect at the commencement of
the next following Period to increase, reduce or otherwise vary or alter the
variable in respect of the Monthly Average Interest Rate.     7 Credit Risk    
  Subject to Clause 1.4, it is agreed and acknowledged between the parties that
the credit risk in relation to any Receivable passes immediately to the
Purchaser upon it vesting in the Purchaser.

Page 4 of 16



--------------------------------------------------------------------------------

8 Variable Due Dates     8.1 When sending each Notification Schedule to the
Purchaser the Seller shall specify therein in reasonable detail those Purchased
Receivables which have fallen due for payment by the relevant Debtor during any
Period which has ended prior to the sending of that Notification Schedule and
which have not been previously so notified and shall also specify the date on
which each such Purchased Receivable fell due for payment (the "Due Date").





8.2 The Purchaser shall make any resulting adjustment to the calculation of the
Factoring Charge for the purposes of Clause 6.1 to take account of the Due Dates
as so notified.





8.3 The Purchaser shall be entitled to require the Seller to produce such
evidence as is in its possession and upon which the Seller relies for specifying
the Due Dates in question. Where the Purchaser wishes to dispute or query
whether a Due Date has been correctly specified the parties shall consult
together but in the absence of any agreement resulting from such consultation
the determination of the subject matter of that dispute or query by the Seller
shall be final and binding.     9 Credit Notes and Discounts     9.1 The Seller
is irrevocably authorised to issue or grant in good faith to Debtors Credit
Notes without limit in amount or time during the lifetime of this Agreement and
after the Termination Date (except where termination results from the Seller's
Insolvency).





9.2 When sending each Notification Schedule to the Purchaser the Seller shall
specify therein in reasonable detail (including where reasonably practicable
each relevant Purchased Receivable in respect of which they have been issued or
granted) those Credit Notes issued or granted prior to the last day of the most
recently ended Period.





9.3 The Seller shall pay to the Purchaser in cleared funds by electronic
transfer to the Factoring Account (or by such other means as the parties may
from time to time agree) an amount equal to the Credit Notes so notified except
to the extent that it is able to prove to the satisfaction of the Purchaser that
the relevant Debtor is unlikely to apply any such Credit Note by way of set-off,
credit or other deduction from any Purchased Receivable (present or future). The
Seller shall make such payment in accordance with the procedure set out in
Clauses 5.5 to 5.7 (inclusive).





9.4 For the purpose of calculating Factoring Charges under Clause 6.1 the
outstanding balance of any Purchased Receivable shall be reduced by the amount
of any Credit Note with effect from the end of the Period in which that Credit
Note is issued or granted.     10 Collection     10.1 This Agreement is intended
to operate on a confidential basis so that the Purchaser's purchase of any
Purchased Receivables shall not be notified to the relevant Debtors but the
Purchaser reserves the right, at its discretion, to cause such notification to
be made at any time to any Debtor or other person.

Page 5 of 16



--------------------------------------------------------------------------------

10.2 The Seller shall, unless and until the Purchaser otherwise instructs the
Seller and subject to any further agreement which the parties may make in
relation to the provision of this service, collect the Purchased Receivables for
the Purchaser and shall act promptly and efficiently in doing so. The Seller
shall be entitled, but not obliged, at its own cost and expense (except to the
extent that the parties may otherwise from time to time agree), to enforce
payment of any Purchased Receivable and/or to exercise Associated Rights in
whatever manner it may in its discretion decide, including the commencement,
carrying on and defence of any proceedings whether in its own name or that of
the Purchaser. The Purchaser shall when requested to do so give all reasonable
assistance and provide all relevant information in its possession or under its
control to the Seller for the purposes envisaged under this Clause.





10.3 In exercising its powers and discretions under this Clause 10 the Seller
shall consult with the Purchaser whenever the Seller reasonably expects that the
outcome of such exercise is likely to have a materially adverse impact on the
Purchaser's interests.     11 Factoring Account     11.1 The Seller shall
forthwith upon being required to do so by the Purchaser open a trust account
(the "Factoring Account") at such bank in London as the Purchaser may nominate,
which shall be in the name of the Seller but the balance from time to time on
which shall be held in trust for the Purchaser who shall have the sole right to
draw on such account. All charges relating to the operation of the Factoring
Account are for the Purchaser's account.





11.2 Upon the opening of the Factoring Account any cheques, drafts, monies or
other payments received or held by the Seller by way of discharge of any
Purchased Receivables and/or Associated Rights shall be held in trust for the
Purchaser and paid into the Factoring Account forthwith upon receipt by the
Seller or, in the case of any cheques, drafts or other monies held in trust by
the Seller for any person, upon the Seller being irrevocably and unconditionally
authorised to deal with them, without being paid into any other bank account.
Any payments of Purchased Receivables and/or in respect of Associated Rights
made direct into any bank account maintained by the Seller other than the
Factoring Account shall be remitted by the Seller forthwith to the Factoring
Account or to such other account as the Purchaser may from time to time direct.





11.3 All sums credited to the Factoring Account by way of the payment of
Purchased Receivables and/or Associated Rights or remitted to the Purchaser on
account thereof by the Seller shall be taken into account, with effect from the
date upon which each such credit or remittance is made, in establishing the
outstanding balance of the relevant Purchased Receivable for the purpose of
calculating the Factoring Charge thereon under Clause 6.1.     12 Warranties    
  The Seller shall be taken to warrant to the Purchaser as at the
date it sends each Notification Schedule to the Purchaser and by
reference to the facts and circumstances existing at that date and
which are then known to the Seller (except to the extent that the

Page 6 of 16



--------------------------------------------------------------------------------

  Seller makes fair and reasonable disclosure of any relevant matter in writing
to the Purchaser) as follows:







  (a) the Seller is the legal and beneficial owner of the Receivables included
in that Notification Schedule;   (b) there is no mortgage, charge, lien, trust
or other encumbrance or security rights or any tracing or other equitable right
which affects those Receivables;   (c) the goods to which each of those
Receivables relates have been despatched to or to the order of the relevant
Debtor or have been collected by it or on its behalf and/or, in the case of
services, have been completely performed;   (d) no reservation of title in
favour of any third party applies to any of the goods sold or supplied by the
Seller and to which each of those Receivables relates;   (e) each relevant
Debtor has no right of set-off or counterclaim that will reduce or extinguish
the amount of any of those Receivables or adversely affect the collection
thereof (except as a result of the issue or grant of any Credit Note as
envisaged and in accordance with Clause 9);   (f) each such Receivable is an
existing, enforceable and undisputed obligation of the relevant Debtor;   (g)
each such Receivable is subject to the Seller's standard terms and conditions of
sale in force from time to time and which have been approved by the Purchaser;  
(h) the Seller's books and records relating to those Receivables are true and
complete in all material respects and contain all material information relating
to the creditworthiness and payment history of each relevant Debtor;   (i) each
such Receivable has arisen in the ordinary course of the Seller's business and
substantially in accordance with the Seller's normal policies and procedures
applicable to ordinary transactions with the relevant Debtor.     13
Undertakings       The Seller undertakes to the Purchaser that at all times
until the Termination Date it shall:







  (a) not, unless the Purchaser shall have given its prior written consent,
create or permit to exist any mortgage, charge, lien, trust or other encumbrance
or security on any material part of the Seller's property, assets or
undertaking;   (b) ensure that the making and performance of this Agreement by
the Seller does not contravene any law, regulation or statute and does not
constitute a breach of or event of default under any agreement binding on the
Seller;   (c) take all reasonable care with a view to ensuring that all
statements and information (including the Notification Schedules) provided by
the Seller to the

Page 7 of 16



--------------------------------------------------------------------------------

    Purchaser in the course of the performance of this Agreement or in
connection with its subject matter are true and complete in all material
respects;   (d) exercise due care and diligence in granting credit to or
maintaining credit with its customers and Debtors with a view to avoiding or
minimising any losses which the Purchaser may suffer in relation to any
Purchased Receivables;   (e) notify the Purchaser forthwith upon becoming aware
of any facts or circumstances which give reasonable grounds for the Seller to
believe that any Debtor is Insolvent or Potentially Insolvent or is likely to
become Insolvent;   (f) at any time permit the Purchaser to carry out a review
of the Seller's accounts, records, procedures and to inspect and take copies of
all documents and records which may have a material bearing on the operation of
this Agreement.     14. VAT Bad Debt Relief       Where the terms of the VAT Bad
Debt Procedure would apply to any Purchased Receivable but for its assignment to
the Purchaser and if the parties agree (which neither of them shall be obliged
to do) that that Purchased Receivable together with its Associated Rights shall
be reassigned to the Seller then the Seller shall:







  (a) pay to the Purchaser a sum equivalent to the VAT included in such
Purchased Receivable that the Seller is entitled to reclaim under the VAT Bad
Debt Procedure; and   (b) hold in trust for the Purchaser any dividend or other
sum (other than VAT) received by the Seller on account of such Purchased
Receivable and/or Associated Rights.     15 Power of Attorney       The Seller
hereby irrevocably appoints the Purchaser as its Attorney to secure the
performance of its obligations under this Agreement and at any time in its name
and on its behalf to execute legal assignments or to obtain payment of all or
any Purchased Receivables and to endorse on the Seller's behalf negotiable
instruments or other securities received in respect of Purchased Receivables and
generally at any time to execute and do such further documents and things as the
Purchaser may in its absolute discretion consider to be necessary or expedient
for perfecting its title to such Purchased Receivables and/or Associated Rights
and for the recovery of the same.     16 Termination     16.1 Either party may
terminate this Agreement on giving to the other at any time not less than 90
days written notice or, where the Purchaser gives any notice to the Seller under
Clause 6.4(a) , by the Seller giving to the Purchaser within 30 days of receipt
of such notice not less than 15 days written notice of termination.

Page 8 of 16



--------------------------------------------------------------------------------

16.2 Either party may terminate this Agreement forthwith by written notice if
the other:







  (a) becomes Insolvent or Potentially Insolvent; or   (b) ceases to be an
Associated Company of the party giving such notice.





16.3 Such termination shall not affect the rights and obligations of the parties
in relation to Purchased Receivables and Associated Rights as have vested in the
Purchaser prior to the Termination Date nor any accrued rights or obligations as
at that date.





16.4 With effect from the giving or receipt of any notice of termination under
this Clause 16 the Seller shall be entitled to withdraw its offer for sale in
respect of any Receivables thereafter coming into existence.     17 Set-Off    
  The Purchaser may at any time set-off against any sum payable to the Seller
the amount of any liability of the Seller to the Purchaser arising under or in
connection with this Agreement, whether existing, future or contingent and
whether by way of debt, damages or restitution. The Purchaser may at any time
combine or consolidate all or any of its accounts recording transactions between
the Purchaser and the Seller.     18 Assignment     18.1 The Purchaser shall be
entitled without the consent of the Seller to assign to any other person all or
any of its rights, benefits and remedies under or in connection with this
Agreement and the provisions hereof shall apply for the benefit of such other
person. The Seller may not assign to any other person any of its rights,
benefits or remedies under or in connection with this Agreement.





18.2 This Agreement is enforceable by the original parties to it and by their
permitted assigns. It is not intended by the parties to this Agreement that any
other person should be entitled to enforce any term hereof, whether by virtue of
the Contracts (Rights of Third Parties) Act 1999 or otherwise and any other such
right to do so is hereby excluded. The parties to this Agreement may rescind
this Agreement or vary any of its terms without the consent of any third party.
The foregoing provisions of this Clause do not affect the rights or remedies of
any third party which exist or are available apart from that Act.     19
Disclosure of Confidential Information       The Seller acknowledges and agrees
that the Purchaser shall be entitled to disclose to any person who has a need to
know (including any actual or prospective assignees, investors, funders,
employees, professional or financial advisors, insurers) with any confidential
information of the Seller or relating to its business as the Purchaser may in
its absolute discretion determine.

Page 9 of 16



--------------------------------------------------------------------------------

20 Entire Agreement       This Agreement supersedes any previous agreement
between the parties in relation to the matters dealt with herein and together
with any other existing agreement in writing between them, if any, which is
ancillary to and expressly refers to this Agreement represents the whole and
only agreement and understanding between the parties in relation thereto and
each party acknowledges and agrees that it has not entered into this Agreement
in reliance upon any representations, agreements, statements (whether oral or
written) made or alleged to have been made by the other party or its officers,
servants, agents or representatives on or prior to the date hereof. This Clause
shall not have the effect of excluding any term implied by law. Nothing in this
Clause shall operate to limit or exclude any liability of either party for fraud
or fraudulent misrepresentation.     21. Applicable Law       This Agreement
shall be governed by and construed in accordance with the laws of England.    
22 Interpretation     22.1 In this Agreement the following words and expressions
shall have the following meanings:-





  "Associated Company" means at any time, in respect of any company, that
company together with any other company which is, at that time, either its
subsidiary, holding company or another subsidiary of any such holding company;





  "Associated Rights" means all instruments, guarantees, indemnities, the
benefits of any insurances, encumbrances and other rights given to or held by
the Seller in respect of any Receivable or under or in relation to the relevant
contract, goods or services (except any right, title, property or interest in/or
to such goods retained by the Seller);





  "Commencement Date" means the date specified as being the Commencement Date
(being a date which falls on the last day of a Period) in a notice given by the
Purchaser to the Seller;





  "Credit Note" means any credit note issued by the Seller to any Debtor or any
allowance by way of discount, credit or other deduction granted to any Debtor;





  "Debtor" means a debtor in respect of a Purchased Receivable;





  "Doubtful Account Reserve" has the meaning ascribed to it in Clause 5.2;





  "Due Date" has the meaning ascribed thereto in Clause 8.1;





  "Factoring Account" has the meaning ascribed thereto in Clause 11.1;

Page 10 of 16



--------------------------------------------------------------------------------

  "Factoring Charge" has the meaning ascribed thereto in Clause 6.1 and includes
any charge arising under Clause 9.5;





  "Insolvent" means in respect of a person, that there has been taken by a court
or by any person in respect of that person any of the steps set out below (or
some other similar step under any law other than English law):







  (a) a bankruptcy order has been made;   (b) a composition or a scheme of
arrangement has been approved by the court;   (c) an assignment, composition or
other arrangement has been made for the benefit of creditors generally;   (d) an
order had been made by the court for winding-up or administration;   (e) a
resolution has been passed for voluntary winding-up;   (f) a compromise or
arrangement has been made binding on that person and all its creditors; or   (g)
an administrative receiver or a receiver on behalf of debenture holders or other
creditors has been appointed;





  "Notification Schedule" means a notice sent by electronic means only by the
Seller to the Purchaser pursuant to Clause 1.3 which shall be in a form
specified by the Purchaser from time to time;





  "Period" means a John Deere fiscal month as established from time to time by
Deere and Company;





  "Potentially Insolvent" means, in respect of a person, that any petition or
any other originating process has been presented or any demand or notice has
been issued or any other step has been taken under a legal procedure which could
result in that person becoming Insolvent;





  "Purchased Receivable" means any Receivable but excluding, with effect from
the date of any resale, any Receivable which is resold by the Purchaser to the
Seller in accordance with Clause 1.4;





  "Receivable" means any debt (including, where the context permits any part of
a debt and any tax, duty or interest on that debt) arising from a contract for
the sale or supply of goods or the provision of services by the Seller where the
goods the subject of that contract have been despatched to or to the order of
the relevant debtor or collected by it or on its behalf and/or the services the
subject of that contract have been completely performed by the Seller;





  "sterling" means the lawful currency of the United Kingdom from time to time;





  "Termination Date" means the date of termination of this Agreement pursuant to
a notice given in accordance with Clause 16;

Page 11 of 16



--------------------------------------------------------------------------------

  "VAT" means value added tax;





  "VAT Bad Debt Procedure" means the scheme and procedures, as may be varied
from time to time, established by HM Customs and Excise to enable suppliers of
goods to reclaim the VAT element of debts which become bad or doubtful.





22.2 In this Agreement, unless otherwise specified or unless the context
otherwise requires:







  (a) References to any person includes that person's legal personal
representatives, successors and permitted assigns.   (b) References to writing
shall include any modes of reproducing words in a legible and non-transitory
form and any requirement that any notice should be sent or transmitted by
electronic means is satisfied where the text of the notice-









    (i) is received in legible form, and     (ii) is capable of being used for
subsequent reference.







  (c) Headings used in this Agreement are for convenience only and do not affect
the interpretation hereof.   (d) References to any English legal term for any
action, remedy, method of judicial proceeding, legal document, legal status,
court, official, or any law, legal concept or thing shall in respect of any
jurisdiction other than England be deemed to include what most nearly
approximates in that jurisdiction to that English legal term.   (e) General
words introduced by the word "other" shall not be given a restrictive meaning by
reason of the fact that they are preceded by words indicating a particular class
of acts, matters or things, and general words shall not be given a restrictive
meaning by reason of the fact that they are followed by particular examples
intended to be embraced by the general words.   (f) The words "include",
"including" and "in particular" shall be construed as being by way of
illustration or emphasis and shall not limit or prejudice the generality of any
foregoing words or phrases.   (g) References to the masculine shall include the
feminine and references in the singular shall include references in the plural
and vice versa.   (h) Cognate words and expressions deriving from the
definitions given in clause 22.1 shall be construed accordingly.

Page 12 of 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the day and year first above written.

JOHN DEERE FINANCE S.A.

JOHN DEERE LIMITED By: By:



Name: Stephen Pullin


Title: Director Name: Clay T. Sherrill


Title: General Manager By: By:



Name: Thomas Annis


Title: General Manager Name: Malcolm Jackson


Title: Manager, Finance and Administration

Page 13 of 16



--------------------------------------------------------------------------------

SCHEDULE

Part 1



Doubtful Account Reserve on initial purchase



The Doubtful Account Reserve for the initial purchase will reflect the Credit
Risk composed by both the Average Annual Loss and the Average Annual Costs of
Late Payment experienced by the Seller during a period of 10 years prior to the
date of sale. It covers the credit risk for the period between inception and
purchase of the portfolio, assuming that the payment term of the population of
purchased receivables has elapsed by 50%, on average.   The factor will be
calculated as follows:   D = r cr * portfolio   with:     r cr = (avg.loss +
avg.late) * 100
          avg.receiv * turns * 2 + 2s   Part 2



Factoring Charge on each subsequent month end



The monthly Factoring Charge for subsequent months will be calculated taking
into account the Cost of Equity, the Cost of Debt Funding, Administrative Costs,
Service Cost and Credit Risk.   D=d*(avg. portfolio month - past.due)   with:









d year = r debt + r equity + r ad min + r serv + r cr ; d day = d year











    365       r debt = debt *i avg r equity = equity * roe       r ad min = exp
ad min * 100 r cr = avg.loss + 2s + avg.late









  avg.portfolio year         r serv = exp serv * 100  









  avg.portfolio year  

Page 14 of 16



--------------------------------------------------------------------------------

Definitions:

Term Description Dimension debt Average Indebtedness: Debt funding at arm's
length level as a percentage of total amount of debts of total assets. % equity
Average Equity: Equity funding at arm's length level as a percentage of total
average equity to total assets. % avg.late Average costs of late payment:
Average costs of funding of overdue receivables. % avg.loss Average loss:
Average loss as a percentage of total average outstanding receivables
experienced during a period of rolling 10 years; weighted by seniority %
avg.portfolio Average Portfolio: Average daily balances of portfolio reduced by
any cash received during a given fiscal month or fiscal year. currency
Avg.receiv Average Receivables: Average amount of receivables outstanding
experienced during a period of 10 years,; weighted by seniority. currency D
Factoring Discount: Amount of money accounted to the Purchase Price of purchased
Receivables Currency dYear Annual Discount Rate % dday Daily Discount Rate:
Based on 365 days per year % expadmin Annual Administrative Expenses: Budgeted
expenses to run Purchaser's business except for administering and collecting
portfolio. currency expserv Annual Servicing Expenses: Budgeted expenses for
administering and collecting portfolio.   Iavg Monthly Average Interest Rate: to
be determined monthly based on debt funding mix % past.due Past Due Receivables:
Receivables will be considered past due if and to the extent they are not paid
at the first day of the second production month after due date currency
portfolio Portfolio: Amount of Receivables on Purchaser's balance sheet currency
radmin Administrative Cost: Rate of annual Administrative Expenses as a
percentage of annual Average Portfolio % rcr Credit Risk: Rate of credit losses
experienced adjusted by two Standard Deviations, and cost of late payment. %
rdebt Cost of Debt Funding: Effective cost of debt funding for an arm's length
funding mix; rdebt will be based on documentation of actual trades or bank
quotes, as the case may be, maintained by Treasury and will be calculated
monthly. % requity Cost of Equity: ROE weighted by the avg. equity ratio. The
appropriate leverage to apply to the portfolio will be determined dependent on
level of credit risk Purchaser is exposed to. % rserv Service Cost: Rate of
costs to administrate and collect the portfolio as determined by Purchaser based
on budgeted expenses % roe Return on Equity: Arm's length cost of equity as
usually required by factoring companies. % s Standard Deviation: Weighted
standard deviations % turns Turnover: Average annual turnover of the Portfolio
calculated by dividing the sum of annual purchases of receivables by the annual
average portfolio. number

Page 15 of 16



--------------------------------------------------------------------------------

Intentionally Left Blank.

 

Page 16 of 16